              Case 2:18-cr-00164-MCE Document 292 Filed 11/20/20 Page 1 of 2


 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   ZAITSU LAW
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     JERRY FOSTER
 7
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                           Case No.: 2:18-CR-00164 MCE
12
                                   Plaintiff,            ORDER
13
             v.
14
     JERRY FOSTER,
15
                                   Defendant.
16
17
18
             Pursuant to Local Rule 140(a) and 141(b) and based upon the representation contained
19
     in the Defendant’s Request to Seal, IT IS HEREBY ORDERED that the Defendant’s “Exh. E,
20
     Updated Prison Medical Records” in support of his Motion for Early Release (Dkt. 270) shall be
21
     SEALED until further order of this Court, because the documents contain private medical
22
     information.
23
             It is further ordered that access to the sealed documents shall be limited to the counsel
24
     for the Defendant and the U.S. Attorney’s Office.
25
     ///
26
     ///
27
     ///
28
     ///

                                                     1
     Order
              Case 2:18-cr-00164-MCE Document 292 Filed 11/20/20 Page 2 of 2


 1           The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
 2   District Court for the District of Oregon, 920 F .2d 1462 (9th Cir. 1990). The Court finds that,
 3   for the reasons stated in the Defendant’s request, sealing the Defendant’s documents serves a
 4   compelling interest. The Court further finds that, in the absence of closure, the compelling
 5   interests identified by the Defendant would be harmed. In light of the public filing of its
 6
     Notice to Seal, the Court further finds that there are no additional alternatives to sealing the
 7
     Defendant’s documents that would adequately protect the compelling interests identified by the
 8
     Defendant.
 9
             IT IS SO ORDERED.
10
     Dated: November 19, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      2
     Order
